Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to appeal brief filed on 01/21/2021.
Claims 2, 9 and 15 had been cancelled.
Claims 1, 3 – 8, 10 – 14 and 16 - 20 are currently pending with the application.
In view of the appeal brief filed on 01/21/2021, PROSECUTION IS HEREBY REOPENED. Anew ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 4, 6 – 8, 10 – 11, 13 – 14, 16, 18 – 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_Wikipedia documents dated 05/24/2015 [hereinafter as NPL] in view of Richmond et al., US 20070016766 [hereinafter as Richmond]. 
As to claim 1, NPL teaches a trusted execution technology including a method comprising: determining, at a firmware component in a system, a measurement of a firmware image [software, Intel TXT uses a Trusted Platform Module (TPM) and cryptographic techniques to provide measurements of software and platform components so that system software as well as local and remote management applications may use those measurements to make trust decisions, para under “Trusted Execution Technology” on page 1] prior to booting of the system [Measurements can be of code, data structures, configuration, information, or anything that can be loaded into memory. TCG (Trusted Computing Group) requires that code not be executed until after it has been measured, para under Measurement on page 1], wherein the measurement is performed, beginning from a hardware root of trust boot block [The technology supports both a static chain of trust and a dynamic chain of trust. The static chain of trust starts when the platform powers on (or the platform is reset), which resets all PCRs to their default value. For server platforms, the first measurement is made by hardware (i.e., the processor) to measure a digitally signed module (called ACM (an Authenticated Code Module) provided by the chipset manufacturer. The processor validates the signature and integrity of the signed module before executing it.The ACM then measures the first BIOS code module, which can make additional measurements para under “Measurement and Chain of Trust” on page 1], by a Trusted Platform Module (TPM) [by Trusted Platform Module (TPM)]; retrieving [comparing includes retrieving], at the firmware component, a pre-determined measurement of the firmware image from a storage location [special registers, platform configuration registers (PCR): note  pre-determined measurements are the know good values stored in the PCR  ]; comparing, 
However, NPL’s Trusted Platform Module (TPM) does not teach emulator engine that emulates a hardware-based TPM.
Richmond teaches an apparatus and method in the same filed of trusted platform including emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM [TPM emulator handles the commands or ordinals instead of being handled by a physical TPM, abstract, para 0037 – 0042].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of NPL and Richmond before the effective filing date of the claimed invention, to combine and modify/include TPM module as disclosed by NPL to replace with emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM 
One of ordinary skill in the art wanted to be motivated to replace with emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM [TPM emulator handles the commands or ordinals instead of being handled by a physical TPM, abstract, para 0037 – 0042] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 3, NPL further teaches storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) in the firmware component [para under “Measurements” on page 1].
As to claim 4, NPL further teaches, wherein determining the measurement of the firmware image comprises generating a hash [hash results] of the firmware image [para under “Measurements” on page 1].
As to claim 6, NPL modified by Richmond teaches the method of claim 1, as explained above. Richmond further teaches wherein the system is without the hardware- based TPM [without separate TPM hardware device/component, para 0024].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the system is without the hardware- based TPM [without separate TPM hardware device/component, para 0024] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 7, NPL modified by Richmond teaches a system comprising: a processor [Richmond reference teaches 305 microprocessor, para 0043, fig. 3]; and a memory [320, fig. 3] to store firmware instructions that, when executed by the processor [para 0043 – 0045], cause the processor to: emulate a Trusted Platform Module (TPM) [para 0044 – 0045], wherein emulating the TPM comprises determining a measurement of the firmware image beginning from a hardware root of trust boot block prior to booting of the system, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) [para 0052 – 0053, 0057], the system to carry out the steps of rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
As to claim 8, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond teaches the system further comprising a remote server management processor [server includes processor] that allows management of the system from a remote location [TCG – compliant includes third party may configure a server to deny client requests unless accompanied by valid TPM based attestation, para 0006].
One of ordinary skill in the art wanted to be motivated to combine and include wherein a remote server management processor [server includes processor] that allows management of the system from a remote location [TCG – compliant includes third party may configure a server to deny client requests unless accompanied by valid TPM based attestation, para 0006] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 10, NPL further teaches, wherein determining the measurement of the firmware image comprises generating a hash [hash results] of the firmware image [para under “Measurements” on page 1].
As to claim 11, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond further teaches wherein the firmware instructions, when executed by the processor [305 microprocessor], cause the processor [305] to emulate a service provided by a hardware-based TPM [para 0043 - 0044, fig. 6].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware instructions, when executed by the processor [305 microprocessor], cause the processor [305] to emulate a service provided by a hardware-based TPM [para 0043 - 0044, fig. 6] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 13, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond further teaches wherein the action includes disabling [by blocking] the firmware component [para 0022].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes disabling [by blocking] the firmware component [para 0022] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 14, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] comprising instructions, the instructions executable by a processor [305 
As to claim 16, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the firmware image includes a firmware image of a second firmware component [hash algorithm SHA - 1] in the system [para 0042].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware image includes a firmware image of a second firmware component [hash algorithm SHA - 1] in the system [para 0042] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 16, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the action is defined in a user-defined policy [user level priority, strong user authentication, para 0032, 0039, 0057].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action is defined in a user-defined policy [user level priority, strong user authentication  para 0032] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 18, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the firmware image includes a firmware image of system firmware of the system [para 0030 – 0031].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware image includes a firmware image of system firmware of the system [para 0030 – 0031] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 19, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches handling system-wide functions like power management wherein the action includes disabling a power supply to the system [power management includes disabling a power supply to system, para 0031].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes disabling a power supply to the system [power management includes disabling a power supply to system, para 0031] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 20, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches instructions to allow boot of the system, in response to a determination [attestation by comparing] that the measurement 
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes instructions to allow boot of the system, in response to a determination [attestation by comparing] that the measurement of the firmware image is not different from the pre-determined measurement of the firmware image [new hash value calculated with the stored value] [para 0041] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
Claims 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_Wikipedia documents dated 05/24/2015 [hereinafter as NPL] in view of Richmond et al., US 20070016766 [hereinafter as Richmond] as applied to claims 1, 3 – 4, 6 – 8, 10 – 11, 13 – 14, 16, 18 and 20 above, and further in view of Grimes et al., 20160350536 A1 [hereinafter as Grimes][cited in previous office action].
As to claim 5, neither NPL nor Richmond teaches the system is running on auxiliary power.
Grimes teaches in the same filed of endeavor a method, wherein the system is running on auxiliary power [238, power module] [para 0011, 0021, 0048.  Note:] motor generator units (MGUs) 118 and 122 of transmission 110 can act as a generator to provide electrical energy to charge battery 126, which in turn provides power to power module 238; fig. 1, 2; par 38, ll. 1-9]
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of NPL, Richmond and Grimes before the effective filing date of the claimed invention, to combine and modify to include the system is running on auxiliary power in order to achieve boot 
One of ordinary skill in the art wanted to be motivated to combine and modify to include the system is running on auxiliary power [that allows to verify the reliability of the boot code before executing the boot code [para 0033, 0035].
As to claim 12, neither NPL nor Richmond teaches the system further comprising one of an input/output (I/O) component, a complex programmable logic device (CPLD), and a power supply component.
Grimes further teaches a system, wherein the firmware component includes one of an input/output (I/O) component [para 0013, 0023], a complex programmable logic device (CPLD) [para 0066], and a power supply component [238, power module][para 0011, 0021, 0048, claim 7] in order to achieve boot control to allow to verify the reliability of the boot code before executing the boot code [para 0033].
One of ordinary skill in the art wanted to be motivated to combine and modify to include the system is running on auxiliary power [238, power module] [para 0011, 0021, 0048, claim 7] that allows to verify the reliability of the boot code before executing the boot code [para 0033, 0035].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 8, 10 – 14 and 16 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/NITIN C PATEL/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186